The appeal is from an order of the Honorable Winter King, Judge of the Criminal District Court of Dallas County, fixing bond for each of the appellants in the sum of $10,000 for each of three cases, making a total of $30,000 bond for each, and a total of $60,000 in bonds for the two.
The State has filed a motion to dismiss the appeal, based on the affidavit from the Sheriff of Dallas County that each of the appellants has made bond in the amount fixed by the Court below.
The motion of the State is granted and the appeal is dismissed.